Citation Nr: 0638293	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  96-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed to be secondary to the service-connected right foot 
disability.

2.  Entitlement to service connection for a left foot 
disorder, claimed to be secondary to the service-connected 
right foot disability.

3.  Entitlement to service connection for a neuropsychiatric 
disorder, claimed to be secondary to the service-connected 
right foot disability.

4.  Entitlement to an increased rating for postoperative 
residuals of a right foot disability, currently evaluated as 
10 percent disabling, to include a claim for a separate, 
compensable evaluation for each post-operative scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1979.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board Remanded the claims in 
May 2003.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The veteran contends that he is entitled to service 
connection for a back disorder, a left foot disorder, and a 
psychiatric disorder as secondary to his service-connected 
right foot callosity disability.  The veteran also contends 
that he is entitled to an evaluation in excess of the 10 
percent evaluation currently assigned for his right foot 
callosity disability.  In particular, the veteran contends 
that post-operative scars due to treatment of that disability 
are painful.  However, the veteran has several scars on the 
right foot, and the examiner did not indicate which scar or 
scars the veteran reported was painful.  Remand is required 
for more specific information, since the veteran's service-
connected disabilities includes only callosities, but does 
not include pes planus, and some of the scars on the 
veteran's right foot are the result of treatment of 
callosities and some are due to treatment of pes planus.  

These claims were Remanded in May 2003.  At that time, the 
Board directed that notice be given to the veteran in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005).  Unfortunately, the VCAA 
notice was not issued until July 2005, after the RO issued 
the final supplemental statement of the case (SSOC) in June 
2005.  The United States Court of Appeals (Court) requires 
that VCAA notice be provided to claimants prior to the final 
decision in a case.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Remand is required to provide notice which complies 
with the applicable precedent decisions.  During Remand, 
corrective notice issued in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), should also be issued 
prior to the final determination and SSOC addressing the 
appealed issues.

The veteran should again be advised of VA's duties to him 
under the VCAA.  The veteran should also again be advised of 
the general laws and regulations governing service 
connection, but should also be provided specific information 
as to the criteria for establishing service connection as 
secondary to a service-connected disability and on the basis 
of aggravation, and medical opinion should be requested as to 
each element which must be considered in an adjudicative 
decision.

The notice letter should specifically advise the veteran that 
secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury . . . ."  38 C.F.R. § 3.310.  The 
veteran should also be advised that additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  The notice should state that, under 
the law, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 


increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease pursuant to 38 U.S.C.A. § 
1153 and 38 C.F.R. § 3.306(a).  In contrast, temporary flare-
ups of a pre-existing injury or disease are not sufficient to 
show aggravation, unless the underlying disorder, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.

The veteran was specifically notified, in the June 2005 SSOC, 
that criteria under 38 C.F.R. § 4.118, Diagnostic Codes 7804 
and 7819 governing an increased evaluation for his service-
connected callosity disability had been revised during the 
pendency of his appeal.  The June 2005 SSOC included both the 
prior criteria and the current criteria.  The VCAA letter 
which will be sent to the veteran following this Remand, but 
before another SSOC is issued, should include that 
information.  

Medical opinion should be requested, based on all the 
evidence of record, as to whether the service-connected right 
foot disability aggravates any disorder for which the veteran 
seeks service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be notified of the 
provisions of the VCAA, including VA's 
duties to notify and assist him, prior to 
the issuance of another SSOC.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005).  The 
notice to the veteran must include the 
criteria for establishing service 
connection as secondary to a service-
connected disability under 38 C.F.R. 
§ 3.310 and the criteria for establishing 
service connection on the basis of 


aggravation.  The notice should advise 
the veteran that additional disability 
resulting from aggravation of a 
nonservice-connected condition by a 
service-connected disability is 
compensable, but only to the extent of 
disability over and above the degree of 
disability existing prior to or without 
the aggravation.  

The VCAA notice should also include the 
complete text of DCs 7804 and 7819, 
including as prior to the August 2002 
revision and as in effect after revision.

A corrective VCAA notice which includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and to determine an effective date 
for a grant of service connection, if any 
of the claims for service connection is 
granted, must be issued prior to issuance 
of another SSOC.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded the 
opportunity to submit or identify any 
additional evidence he believes may be 
relevant to his claim.

3.  Current VA clinical records, dating 
from October 2001 the present, should be 
obtained, since the Board is unable to 
find VA clinical records, other than VA 
examination reports, after that date.

The veteran should be afforded the 
opportunity to identify or obtain any 
private treatment records which might be 
relevant to the appeal but which have not 
yet been associated with the claims file.  
In particular, the Board is unable to 
find any private clinical records dated 
after April 2001.

4.  The veteran must be afforded 
examination of the right foot, as well as 
examination of the left foot and the 
back.  Prior to the examination, the 
veteran's service medical records must be 
made available to the examiner.  The 
report should reference the examiner's 
review, of the veteran's service medical 
records from February 1979 to June 1979, 
including the June 1979 Medical 
Evaluation Board report, the reports of 
evaluation of the veteran's feet in April 
1979 and a May1979 physical profile, the 
report of post-service September 1979 VA 
treatment, and a January 1983 rating 
decision which specifies the right foot 
disability for which service connection 
has been granted.  

If the veteran has been awarded service 
connection for any disability other than 
callosities, right foot, the examiner 
should be provided a current, specific 
list of each and every disability for 
which the veteran has been awarded 
service connection, and that list should 
be dated.  

After this information has been reviewed, 
the veteran should be examined.  The 
examiner should describe all findings or 
symptoms of impairment or disability 
related to the veteran's right foot 
callosities, including the size of such 
callosities and whether the callosities 
are tender or painful by report or on 
objective examination.  The examiner 
should describe each scar present on the 
right foot.  For each scar, the examiner 
should state whether the scar is related 
to treatment of the service-connected 
callosities or to treatment of some other 
disorder, to 


include pes cavus.  For each scar which 
is secondary to right foot callosities or 
surgical treatment of right foot 
callosities, the examiner should state 
whether such scar(s) is/are painful on 
objective examination or is/are reported 
by the veteran to be painful.  

The examiner should then answer the 
following:
(i)  Is it at least as likely as not (a 
50 percent likelihood, or greater) or it 
is less than likely (a likelihood below 
50 percent) that the veteran's service-
connected callosity disorder alone, 
without consideration of pes cavus, 
hammertoes, or Charcot-Marie-Tooth 
disorder (since service connection is not 
in effect for those disorders) caused (a) 
a back disorder or (b) a left foot 
disorder?  

If it is less than likely that the 
veteran's service-connected callosities 
alone caused a back disorder, the 
examiner should answer this question:  
        
Is it at least as likely as not (a 50 
percent likelihood, or greater) or it is 
less than likely (a likelihood below 50 
percent) that the veteran has a current 
back disorder which is aggravated by, 
that is, permanently increased in 
pathology or severity beyond the expected 
normal progression of that back disorder, 
by the service-connected right foot 
callosity disorder?   

If the examiner concludes that service-
connected right foot callosities 
aggravate a current back disorder, the 
examiner should specify, in numerical 
terms or a percentage, the extent of 
additional back disability due solely to 
the aggravation resulting from the 
service-connected right foot callosities.

(ii)  If it is less than likely that the 
veteran's service-connected callosities 
alone caused a left foot disorder, the 
examiner should answer this question:  
        
Is it at least as likely as not (a 50 
percent likelihood, or greater) or it is 
less than likely (a likelihood below 50 
percent) that the veteran has a current 
left foot disorder which is aggravated 
by, that is, permanently increased in 
pathology or severity beyond the expected 
normal progression of that left foot 
disorder, by the service-connected right 
foot callosity disorder?   

If the examiner concludes that service-
connected right foot callosities 
aggravate a current left foot disorder, 
the examiner should specify, in numerical 
terms or a percentage, the extent of 
additional left foot disability due 
solely to the aggravation resulting from 
the service-connected right foot 
callosities.

The examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  The examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as 
likely as not."  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.
  



5.  The veteran should be afforded 
psychiatric examination.  The examiner 
should assign a diagnosis for each 
psychiatric disorder.  The examiner 
should answer this question:  Is it at 
least as likely as not (a 50 percent 
likelihood, or greater) or it is less 
than likely (a likelihood below 50 
percent) that the veteran's service-
connected callosity disorder alone, 
without consideration of pes cavus, 
hammertoes, or Charcot-Marie-Tooth 
disorder (since service connection is not 
in effect for those disorders) caused a 
current psychiatric disorder?  

If it is less than likely that the 
veteran's service-connected callosities 
alone caused a psychiatric disorder, the 
examiner should answer this question:  
        
Is it at least as likely as not (a 50 
percent likelihood, or greater) or it is 
less than likely (a likelihood below 50 
percent) that the veteran has a current 
psychiatric disorder which is aggravated 
by, that is, permanently increased in 
pathology or severity beyond the expected 
normal progression of that psychiatric 
disorder, by the service-connected right 
foot callosity disorder?   

If the examiner concludes that service-
connected right foot callosities 
aggravate a current psychiatric disorder, 
the examiner should specify, in numerical 
terms or a percentage, the extent of 
additional psychiatric disability due 
solely to the aggravation resulting from 
the service-connected right foot 
callosities.



The examiner should discuss the facts and 
rationale which formed the basis for the 
opinion.  It would be helpful if the 
examiner, in expressing his or her 
opinion, would use the language 
"likely," "unlikely" or "at least as 
likely as not."  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.

6.  Once each report of examination is 
complete, the report should be reviewed 
to determine whether each question posed 
by the Board has been answered.  If any 
question has not been answered, the 
additional information should be 
obtained.  Then, and only then, 
readjudication of the issues on appeal 
should be conducted.  If any benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a SSOC which addresses 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SSOC.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



